Citation Nr: 0823627	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected gunshot wound residuals, of the right arm and 
shoulder.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In April 2007, the Board 
remanded the case for additional development, and it now 
returns to the Board for appellate review. 

The veteran testified before the Board at a videoconference 
hearing in February 2007.  A transcript of that hearing is 
associated with the claims file.

The Board notes that the veteran also filed a timely notice 
of disagreement with regard to denial of a claim to reopen a 
claim for service connection for residuals of left leg injury 
with degenerative changes.  A statement of the case was 
issued in response.  However, he did not file a timely 
substantive appeal with regard to this issue, and thus, this 
issue is not before the Board at this time.  

Nevertheless, the Board observes that in an October 2006 
statement, the veteran, through his representative, argued 
that new and material evidence had been submitted with regard 
to service connection for a left leg injury.  The Board 
construes this argument as a new claim to reopen the 
previously denied service connection claim for a left leg 
injury.  Additionally, the Board notes that, in this 
statement, the veteran also raises a claim for chronic 
thoracic outlet syndrome, as secondary to his service-
connected shell fragment wound.  Both these claims are 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Service-connected gunshot wound residuals, of the right 
arm and shoulder are manifested by an in-service penetrating 
missile wounds of the right arm and posterior shoulder from 
multiple fragments of an exploding missile, requiring 
debridement and approximately three weeks hospitalization; 
current pain and weakness; multiple superficial nonadherent, 
nontender scars; and multiple metallic foreign bodies over 
the right neck, right axilla, right mid hemothorax and right 
upper extremity, shown by X-ray. 

3. The veteran does not exhibit decreased coordination, 
increased fatigability, uncertainty of movement, muscle 
atrophy, loss of strength, loss of tissue, or limitation of 
motion as a result of his service-connected gunshot wound 
residuals, of the right arm and shoulder.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected gunshot wound residuals, of the right arm 
and shoulder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to no longer state that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  However, although this notice is no longer 
required, the Board notes that the veteran was made aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The May 2007 letter 
advised him to provide any relevant evidence in his 
possession. 

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in November 2003, 
prior to the initial unfavorable rating decision issued in 
January 2004.  In March 2006, the veteran was sent notice 
with regard to the assignment of disability ratings and 
effective dates, and an additional VCAA notice was sent in 
May 2007.  

The Board observes that the November 2003 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the March 2006 notice advised 
him to submit evidence of how his disability affects his work 
and daily life, and no notice apprised him of relevant 
diagnostic codes, although Diagnostic Code 5304 was detailed 
in the August 2004 statement of the case (SOC).  

Failure to provide pre-adjudicative notice of any required 
elements the veteran must substantiate is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in August 
2006 and August 2007, the veteran was afforded SSOCs, thereby 
resolving the problem of inadequate timing with regard to the 
March 2006 letter.  

As for the lack of proper notice of the applicable diagnostic 
codes, in the October 2006 statement, the veteran, through 
his representative, discusses the rating evaluations 
assignable under the diagnostic codes for each muscle group 
affected by his service-connected disability.  Consequently, 
the Board concludes the veteran had knowledge of the 
diagnostic codes appropriate to his disability.  Therefore, 
the Board finds that the inadequate content or timing of 
notice has not resulted in prejudice to him as the Board 
proceeds with a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the reports of November 2003 
and February 2008 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected residuals, shell fragment 
wound to the right arm and shoulder.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected muscle disability.

The veteran's service-connected gunshot wound residuals, of 
the right arm and shoulder has been assigned a 20 percent 
rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5304 
(2007).  The veteran contends that his disability results in 
numbness of his arm and frequent, what is essentially, loss 
of use.  Thus, he argues that a higher rating should be 
assigned.

Rating evaluations for shoulder and arm disabilities are 
dependent on whether the arm involved is the major or minor 
joint, i.e., whether it is related to the dominant or 
nondominant hand.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  In this case, the Board 
observes that, at his February 2007 hearing, the veteran 
testified that he is right-handed.

The medical evidence of record documents that the veteran 
received in-service shrapnel wounds from an exploding mine 
that affected Muscle Groups I, II, IV, and VI.  The rating 
criteria for each of these muscle groups are as follows. 

Diagnostic Code 5301 pertains to injuries to Muscle Group I, 
extrinsic muscles of the shoulder girdle, to include the 
trapezius, levator scapulae, and serratus magnus.  This 
muscle group affects the function of upward rotation of the 
scapula and elevation of the arm above the shoulder level.  
For the dominant hand, a noncompensable evaluation is 
assigned for a slight disability, a 10 percent evaluation for 
a moderate disability, a 30 percent evaluation for a 
moderately severe disability, and a 40 percent evaluation for 
a severe disability.
Diagnostic Code 5302 applies to injuries to Muscle Group II, 
extrinsic muscles of the shoulder girdle, to include the 
pectoralis major II (costosternal), latissimus dorsi and 
teres major, pectoralis minor, and rhomboid.  The function of 
these muscles is depression of the arm from vertical overhead 
to hanging at the side, downward rotation of the scapula and, 
in conjunction with Muscle Group III, forward and backward 
swing of the arm.  For the dominant arm, Diagnostic Code 5302 
provides for a noncompensable evaluation for a slight 
disability, a 20 percent evaluation for a moderate 
disability, a 30 percent evaluation for a moderately severe 
disability, and a 40 percent evaluation for a severe 
disability.  

Diagnostic Code 5304 applies to injuries to Muscle Group IV, 
the intrinsic muscles of the shoulder girdle, to include the 
supraspinatus, infraspinatus and teres minor, subscapularis, 
and coracobrachialis.  The function of these muscles is 
stabilization of shoulder against injury in strong movements, 
holding head of humerus in socket, abduction, and outward 
rotation and inward rotation of the arm.  For the dominant 
arm, Diagnostic Code 5304 provides for a noncompensable 
evaluation for a slight disability, a 10 percent evaluation 
for a moderate disability, a 20 percent evaluation for a 
moderately severe disability, and a 30 percent evaluation for 
a severe disability.  

Diagnostic Code 5306 applies to injuries to Muscle Group VI, 
the extensor muscles of the elbow, to include the triceps and 
anaconeus.  The function of these muscles is extension of the 
elbow.  For the dominant arm, Diagnostic Code 5306 provides 
for a noncompensable evaluation for a slight disability, a 10 
percent evaluation for a moderate disability, a 30 percent 
evaluation for a moderately severe disability, and a 40 
percent evaluation for a severe disability.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Normal range of shoulder motion is 180 degrees of flexion, 
180 degrees of abduction, 90 degrees of internal rotation, 
and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate 
II.

As indicated, the veteran sustained multiple shrapnel wounds 
from an exploding mine while in service.  Service treatment 
records reveal that, on June 26, 1952,  he experienced 
penetrating missile wounds of the right arm and posterior 
shoulder from multiple fragments of an exploding missile.  
The wounds were debrided and he received a tetanus shot.  
Service treatment records reveal that the veteran had no 
numbness, but that elevation of the arm was limited by 
soreness.  X-rays showed no fractures or thoracic 
complications.  On July 16, 1952, he was returned to duty.
During the course of the appeal, the veteran was afforded two 
VA examinations.  At a November 2003 examination, the veteran 
had subjective complaints of numbness in his right arm.  The 
examination report does not reflect that range of motion 
measurements for the veteran's right shoulders were taken.  A 
scar examination in November 2003 that revealed six scars, to 
include two on the right shoulder, two on the back, and one 
on each side of the chest.  The scars were described as 
superficial, shiny, nonadherent, and absent of keloid 
formation and instability.  All but a scar on the right 
scapula were described as hypopigmented, with the scapula 
scar being the same color as surrounding tissue.  This scar 
was also described as slightly elevated.  No underlying soft 
tissue damage was palpable, skin showed no induration or 
inflexibility, and there was no limitation of motion or 
function as a result of the scars.   

At the February 2008 VA examination, the veteran reported 
intermittent right shoulder pain occurring with activity or 
use and tingling in the arm and shoulder if he used his hand 
too much.  He indicated that, over the prior 10 months, his 
pain had worsened for no apparent reason.  

The examiner reviewed the claims file and reported that the 
muscles involved were the triceps brachii, long head 
trapezius; latissimus dorsi; serratus anterior, 
infraspinatus, and teres major.  The injury was described as 
the result of a multiple small caliber, high velocity 
missiles (shell fragments).  The examiner noted no residuals 
of nerve, vascular, or tendon injuries.  He observed pain and 
weakness, but no decreased coordination, increased 
fatigability, or uncertainty of movement.  Strength was noted 
to be 5/5 for all involved muscles, and there was no tissue 
loss reported.  The examiner indicated that comfort, 
endurance, and strength were sufficient to perform activities 
of daily living.  He further opined that the veteran could 
perform work that did not involve overhead work, heavy 
lifting, or pulling/pushing with his right arm.  

Ranges of motion measurements were flexion to 115 degrees, 
abduction to 105 degrees, internal rotation to 40 degrees, 
and external rotation to 40 degrees.  Flexion decreased to 
110 degrees after repetitive motion.  X-rays revealed 
multiple metallic foreign bodies over the right neck, right 
axilla, right mid hemothorax and right upper extremity, as 
well as moderate degenerative changes of the right shoulder.  
The examiner stated that the veteran's ability to move his 
right shoulder is limited not by his muscles, but by a 
nonservice-connected disability.  The veteran's scars were 
examined and again found to be nontender and non adherent.

The Board notes that a June 2000 VA hospital discharge 
summary and VA treatment records dated from January 2005 to 
November 2007 are associated with the claims folder.  
However, these records do not reveal complaint, treatment, or 
diagnosis with regard to the veteran's muscle disability, and 
are thus, not discussed in detail. 

In consideration of all relevant evidence, the Board 
determines that a rating in excess of 20 percent for service-
connected gunshot wound residuals, of the right arm and 
shoulder is not warranted.  This disability is manifested by 
an in-service injury from multiple, high velocity, small 
projectiles, which required debridement, and hospitalization 
for approximately three weeks.  Residuals of this injury 
include X-ray evidence of multiple metallic foreign bodies 
over the right neck, right axilla, right mid hemothorax, and 
right upper extremity.  No further residuals are shown by the 
objective medical evidence of record.  Although the veteran 
experiences limitation of motion of his right shoulder, the 
February 2008 VA examiner opined that the limitation was 
caused by a nonservice-connected disability and not the 
veteran's service-connected muscle disability.  Moreover, the 
Board notes that a November 2003 VA examination report 
includes record of a diagnosis of residuals of a 
cerebrovascular accident (CVA) with right-sided motor and 
sensory changes and states that the veteran's range of motion 
is chiefly limited by the residuals of his CVA.

The Board acknowledges that the medical evidence demonstrates 
that the veteran has multiple scattered metallic bodies still 
present in his body; however, this is the only sign of a 
severe muscle disability he exhibits.  The in-service injury 
was neither a through and through nor deep penetrating wound 
and there was no evidence of shattering bone, open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  Although the veteran complains of pain, weakness, 
and lack of endurance, the objective medical evidence does 
not reflect that these cardinal signs and symptoms of muscle 
disability constitute a severe impairment, and the February 
2008 VA examiner specifically stated that the muscle 
disability did not result in an  inability to keep up with 
work requirements.  Scars were shown to be superficial and 
nontender with no adhesions and there was no loss of muscle 
substance or deep fascia noted.  Neither VA examiner found 
reduced strength, endurance, or coordination nor did they 
observe muscle atrophy related to the disability.   
Consequently, the Board finds that a preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's service-connected residuals, shell fragment wound 
to the right arm and shoulder under Diagnostic Code 5304.  

The Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).   The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

In this regard, the Board observes that the veteran argues 
that additional rating evaluations should be assigned under 
Diagnostic Codes 5301, 5302, and 5306 as Muscle Groups I, II, 
and VI were also affected by the veteran's in-service injury.  
However, the Board finds that there is no objective medical 
evidence indicating that the veteran currently suffers loss 
of function of any of these muscle groups as a result of his 
service-connected disability.  The medical evidence does not 
reveal any functional limitation that could be associated 
with the muscles of Muscle Groups II, VI; however, the Board 
acknowledges that the veteran has limitation of flexion of 
his right shoulder and that flexion of the shoulder is 
controlled by Muscle Group I.  Nevertheless, as previously 
discussed, the medical evidence indicates that the limitation 
of motion the veteran experiences, to include flexion, is not 
a result of his service-connection residuals, shell fragment 
wound to the right arm and shoulder.  Consequently, there is 
no basis for assigning separate ratings for residuals of the 
injuries to Muscle Groups I, II, and VI.  

To the extent that the veteran may be arguing that his 
service-connected gunshot wound residuals, of the right arm 
and shoulder should have initially been rated under 
different, or additional, diagnostic codes due to injury to 
these muscle groups, that issue is not before the Board.  
Once the nature of the in-service injury is accounted for, 
the Board's only concern is the present level of disability 
resulting from the current symptomology and the rating 
criteria applicable to such symptomology.  The Board need not 
assign a separate rating for a muscle group simply because 
the muscle group was affected by the original injury, when 
there is no present loss of function associated with the 
injury to that muscle group. 

The Board notes that the veteran has several scars associated 
with his service-connected muscle disability.  These scars 
are described as superficial, nonadherent, and nontender, and 
are indicated to not affect the function of any part.  As a 
result, a separate rating for any of the veteran's scars is 
not warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804, 7805.  

As for the veteran's complaints of numbness in his right arm 
and hand, a peripheral nerve paralysis evaluation of the 
right upper extremity may be assigned if the injury affects 
entirely different functions of the body part.  However, the 
Board observes that no nerve damage was reported in service 
as a direct result of the initial injury and that the current 
medical evidence does not reflect neurological disability as 
a result of the right shoulder shrapnel wounds.  Moreover, 
the Board observes that June 1981 EMG results indicated 
entrapment of the median nerve at wrist, which was diagnosed 
in November 1981.  Additionally, a January 1976 VA treatment 
record provided a diagnosis of thoracic outlet syndrome in 
relation to the numbness the veteran was experiencing in his 
right arm.  Further, the Board reiterates that the record 
contains evidence of a CVA, the residuals of which have 
apparently affected his right side.  Thus, the Board finds 
that a separate rating for a neurological disorder as a 
direct result of the veteran's service-connected muscle 
disability is not warranted.  As discussed in the 
introduction, the question of whether the veteran's thoracic 
outlet syndrome and any resultant neurological symptoms are 
secondarily related to the veteran's service-connected 
gunshot wound residuals, of the right arm and shoulder has 
not yet been adjudicated by the RO and this analysis is not 
intended to in any way address the merits of that claim. 

Further, the Board has considered the effects of any 
limitation of motion due to pain or any other functional 
impairment resulting from the veteran's service-connected 
muscle disability.  However, the Board again notes that such 
symptoms have been attributed to another cause, and even if 
they were attributable to the veteran's right shoulder muscle 
disability, these symptoms are contemplated in the 20 percent 
rating already assigned.  There is no indication that pain, 
due to service-connected gunshot wound residuals, of the 
right arm and shoulder, has caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.

Finally, referral for extra-schedular consideration has been 
contemplated.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2006).  The Board finds no evidence that the veteran's 
service-connected muscle disability present such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected gunshot 
wound residuals, of the right arm and shoulder do not result 
in a marked functional impairment in a way or to a degree 
other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
the Board determines that the preponderance of the evidence 
is against a rating in excess of 20 percent under Diagnostic 
Code 5304, as well as separate ratings under other diagnostic 
codes, for the veteran's service-connected residuals, shell 
fragment wound to the right arm and shoulder.  Therefore, his 
claim must be denied.


ORDER

A rating in excess of 20 percent for service-connected 
gunshot wound residuals, of the right arm and shoulder, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


